 Case 1:18-cv-00019-NT Document 22 Filed 11/20/18 Page 1 of 1     PageID #: 238



                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


PETER GARCIA,                      )
         Plaintiff                 )
                                   )
v.                                 )     CIVIL NO. 1:18-cv-00019-NT
                                   )
MAINEGENERAL HEALTH,               )
        Defendant                  )



                        JUDGMENT OF DISMISSAL

     In accordance with the Order on Defendant’s Motion to Compel Arbitration,

issued on November 20, 2018, by U.S. Chief District Judge Nancy Torresen,

     JUDGMENT OF DISMISSAL is hereby entered.



                                               Christa K. Berry
                                               Clerk of Court


                                               By: /s/ Stacey Graf
                                                  Stacey Graf
                                                  Deputy Clerk

Dated: November 20, 2018
